Citation Nr: 1720461	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for a right fifth toe deformity.

2.  Entitlement to an initial compensable rating for a left fifth toe deformity.


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Board remanded this matter for further evidentiary development.  At that time, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was before the Board.  By a filing of April 2015, however, the Veteran withdrew the issue of entitlement to a TDIU.  The RO has implicitly recognized the withdrawal by not addressing TDIU in the supplemental statement of the case (SSOC) of October 2015 and by not certifying the TDIU issue to the Board.  See VA Form 8 of March 2016.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2016).  Having been withdrawn, the issue of entitlement to a TDIU is not before the Board.

The Veteran has waived initial review by the agency of original jurisdiction (AOJ) of additional evidence submitted in May 2016, following the October 2015 SSOC.  The evidence is accepted for inclusion in the record on appeal in this case.  See 38 C.F.R. § 20.1304(c) (2016).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  For the entire claim period, the Veteran's fifth toe deformity of the right foot is manifested by tenderness to palpation and constant pain, including pain with prolonged standing and walking, and an inability to wear shoes without intense pain, which results in severe disability.

2.  For the entire claim period, the Veteran's fifth toe deformity of the left foot is manifested by tenderness to palpation and constant pain, including pain with prolonged standing and walking, and an inability to wear shoes without intense pain, which results in severe disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for fifth toe deformity of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for an initial rating of 30 percent for fifth toe deformity of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in February 2012, October 2012, and August 2013.  Where, as here, the underlying claim for service connection has been granted and the disagreement relates to the "downstream" question of the initial assigned rating, additional VCAA notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, VA treatment records, private treatment records, and a lay statement.

The Veteran underwent VA examinations of his feet in April 2012, December 2012, and August 2015.  The April 2012 and December 2012 examination reports lack full information as to the manifestations and severity of the Veteran's disability.  The August 2015 report contains sufficient information relating the Veteran's disability to the appropriate diagnostic criteria and is adequate.  See 38 U.S.C.A.
§ 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the RO substantially complied with the Board's remand instructions of March 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the most recent VA treatment records were sought, the Veteran was scheduled for a VA medical examination, and the claims were readjudicated in a Supplemental Statement of the Case (SSOC) dated October 2015.



The Merits of the Increased Rating Claims

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.
§§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The assignment of a particular diagnostic code (DC) depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45 (2016).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran is service-connected for a bilateral toe disability caused by poor-fitting boots worn while on active duty in Vietnam.  See rating decision of June 2013.  The RO has rated the Veteran's unlisted disability of the fifth toes of the right and left feet by analogy to Diagnostic Code 5282, which relates to hammer toe.  The "built-up" diagnostic code is DC 5299-5282.  VA may rate an unlisted condition under a closely related disease or injury for which the affected functions, anatomical localization, and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2016); Lendenmann v. Principi, 3 Vet. App. 345, 351(1992.  A diagnostic code number can be built-up as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved, and the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27 (2016).

The Veteran underwent a VA medical examination for the feet in April 2012.  The Veteran was found to have "curly toes to the fifth toes bilaterally."  No Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, bilateral week foot, scars, or other foot injuries were found.  No imaging studies of the feet were performed.  The examiner, a physician's assistant, noted that the Veteran did not use an assistive device as a normal mode of locomotion.  In the examiner's opinion, the Veteran's foot condition did not impact his ability to work.  The Veteran also underwent a VA medical examination for the feet in December 2012.  The examiner diagnosed bilateral "curly" toes.  Based on "internet medical resources," the examiner concluded that the Veteran's curly toes are a "combination of hammertoe deformity and the actual inward rotation of the toe."  The reports of April 2012 and December 2012 contain no further information as the severity and functional impact of the Veteran's disability of the fifth toes.

The Veteran underwent a VA examination for the feet in August 2015.  The Veteran reported continued difficulty finding comfortable shoes and painful toes "24/7."  He notices his pain more when he is not working, because then he has time to think about it.  He reported experiencing daily flare-ups that are relieved only by taking off his shoes.  He considered the impact of his flare-ups to be that he "walks less."  The Veteran estimated that he can stand for approximately three hours and can walk for about two hours.  He could not report how much he can lift.  He denied any "changes with stairs or incline as opposed to flat terrain."

Upon examination, there was no notation of flat foot, Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (clawfoot), malunion or nonunion of tarsal or metatarsal bones.  There were no scars and no noted use of an assistive device for locomotion.  No imaging studies were performed.  The Veteran's gait was described as "slow and steady, slight limp noted r/t non-related knee condition."  The Veteran was able to walk on his tip-toes and heels separately.  He was "wearing Merrell shoes without any unusual shoe wear pattern."
The examiner, a nurse practitioner, noted right foot and left foot pain on physical examination.  The fifth toe was painful to touch in the center and/or with lateral movement.  It was noted that the fifth toes are slightly raised and cross over the fourth toe when the Veteran is sitting.  The fifth toes flatten but do not touch the ground with ambulation and do not affect ambulation.  The fifth toes move up and down as a unit associated with the fourth toes.  In the examiner's view, the Veteran's pain does not contribute to functional loss.  The examiner determined that there was no pain, weakness, fatigability, incoordination, or other functional loss that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner also stated that the bilateral toe disability did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  See August 2015 VA examination report.

A private treatment record of August 2012 notes that both fifth toes override the fourth toes proximally and medially of each foot, that the Veteran complained of pain caused by the bilateral abnormalities of the fifth toes, and that wearing shoes caused discomfort.  See August 2012 record of Dr. E. P.

The Veteran reports pain from his little toes having "grown over the top" of the fourth toes.  He states that finding shoes that are comfortable is very difficult and that "with any sort of work boot my toes are usually very sore by the time the day is half over and it makes the rest of the work day an uncomfortable situation."  He asserts that his many attempts to "retrain" the toes by taping them down have caused only more pain.  He has "learned to just block the discomfort out and try to go on about my business," but reports that the pain has reduced his motivation and what he has been able to accomplish.  See Veteran's statement of February 2012.  All shoes cause him toe pain within a few hours of wearing them.  See Veteran's statement of August 2012.  No shoes, including sandals, are painless.   He works with painful feet for the entire work day.  See Veteran's statement of October 2012.  He states that the climate where he lives and the nature of his job require the wearing of shoes.  He finds that his toes are more painful when he is not walking, as walking tends to push the little toes downward and makes them "not as tender."   Driving or sitting at a desk, which "seems to focus more attention onto my toe issue," is also painful.  See Veteran's statement of August 2013; Veteran's statement of September 2013.

The Veteran argues that his disability should be rated under DC 5284, which relates to "foot injuries, other."  See appellate brief of May 2016.  The Veteran has submitted a private medical record which determined that the April 2012 VA examiner wrongly diagnosed "curly toe" (a downward flexion and a curling under of the toe), when in fact the Veteran has upward and overlapping fifth toes that "sit" on top of the 4th toes.  The clinician diagnosed tailor's bunion, not curly toes, and argues that rating by analogy to hammer toe is incorrect.  While hammer toe is a deformity causing a toe to be bent downward in flexion, the Veteran's "overlapping deformity is a contracted toe 'bent' upward in the exact opposite direction of the hammer and mallet toe."  See private treatment record of February 2016.

In the clinician's opinion, the Veteran's bilateral toe disability is "severe" within the meaning of DC 5284.  She determined the Veteran's "credible subjective complaints [of] bilateral toe pain, tenderness, limited range of motion, and difficulty with balance, weight bearing, and propulsion with an ankyloses of the 5th toe joints overlapping the 4th toes, with obvious severe limited range of motion of the 5th toes and the necessity for chronic compensatory strategies . . . impede his functional capabilities and his ability for vocational duties.  The Veteran was determined to have "a severe degree of overall symptomatology which is clearly undesirable, very great, and intense, with both objective and subjective symptomatology, resulting in functional loss."  Id.

The Veteran's daughter reports that the Veteran appears to have "foot pain every day, all day," winces in pain when he is upright and sometimes when sitting to rest his feet, and turns red in his face from the pain.  See May 2016 statement of Veteran's daughter.

The Veteran argues that the severity of his symptoms have markedly interfered with employment.  He considers himself "not able to engage in most employment."  In May 2016, the Veteran reported that he currently works from home without the need to wear boots or rigid shoes.  There he is able to move "at his own, impaired pace" and can rest when needed.  See appellate brief of May 2016.

In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  After considering all potential diagnostic codes, the Board concludes that evaluating the service-connected fifth toe disabilities under Diagnostic Code 5284 is most favorable to the Veteran and warranted by the facts.  A preponderance of the evidence for the period under review is against finding that the Veteran has flatfoot (pes planus), weak foot, claw foot (pes cavus), metatarsalgia, hallus valgus, hammer toe, or malunion or nonunion of tarsalor metatarsal bones.  Therefore the diagnostic codes relating to those disabilities (DC 5276, DC 5277, DC 5278, DC 5279, DC 5280, DC 5281, DC 5282, and DC 5283) are not for application and would not be more favorable to the Veteran.  See 38 C.F.R. § 4.71a (2016).  The VA examination reports of April 2012 and August 2015 specifically found that the Veteran does not have hammer toe, and photographs of the Veteran plainly show the upward position of the fifth toes relative to the fourth toes, as described by the Veteran.  See private medical record of February 2016.

Under DC 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a (2016).  The Board does not apply a mechanical formula with respect to the words "moderate," "moderately severe" and "severe," which are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The use of such terms by VA examiners and others, while relevant, is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2016).

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63 (2016).

The Board concludes that the Veteran's disability is most consistent with the application of Diagnostic Code 5284.  See Butts, supra, at 538; Pernorio, supra, at 629.  Taking all of the evidence into consideration, and resolving all reasonable doubt in the Veteran's favor, the evidence of record shows a severe disability of the fifth toe of each foot.  The pain caused by the Veteran's disability limits his ability to walk and stand, and he is unable to wear shoes, which are obviously routinely required for safety, warmth, and decorum in most places of work. 

Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; some injuries to the foot may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, while other injuries may not affect range of motion.  Depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R.
§§ 4.40, 4.45, and DeLuca.  See VA General Counsel Opinion VAOPGCPREC 9-98.

In light of the competent and credible evidence of record, a rating of 30 percent for each foot respectively is met under Diagnostic Code 5284.  A preponderance of the evidence is against finding entitlement to a 40 percent rating at any time during the claim period on the basis of the actual loss of use of the foot.  The Veteran retains some "effective function" of the feet.  See 38 C.F.R. § 4.63 (2016).

Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  A claimant may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran states that he will be satisfied by a grant of a 30 percent disability rating for each toe under DC 5284, and that any extraschedular evaluation would be "moot" in such an event.  See appellate brief of May 2016.  An appellant may expressly limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Because the Veteran has indicated that he is satisfied with a grant of the maximum 30 percent rating under DC 5284 and does not seek extraschedular consideration under such circumstances, it is not necessary for the Board to undertake an extraschedular analysis under Thun and Johnson in this case.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted a formal TDIU application in February 2015.  As noted in the Introduction, the Veteran has withdrawn the TDIU issue.  See Veteran's filing of April 2015.



ORDER

Entitlement to a 30 percent rating and no higher, for fifth toe deformity of the right foot is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent rating and no higher, for fifth toe deformity of the left foot is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


